Citation Nr: 0212737	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1975 to February 
1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claim for an evaluation in excess of 10 percent 
for tinnitus was previously denied by a Board decision in 
July 2000.  Thereafter, the veteran submitted a timely appeal 
of this decision with the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court"), and in an Order dated in February 2002, the Court 
vacated this aspect of the Board's decision for additional 
adjudication with respect to the issue as to whether 
bilateral tinnitus warranted a 10 percent rating for each 
ear.  


FINDING OF FACT

The veteran has persistent tinnitus that is manifested by 
symptoms in an unexceptional disability picture; separate 
compensable ratings for each ear are not provided under the 
applicable rating criteria.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met and separate compensable ratings 
for each ear are not provided under the applicable rating 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.85-4.87, Diagnostic Code 6260 (in 
effect both before and after June 10, 1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the veteran's primary 
contention on appeal is that he is entitled to separate 10 
percent evaluations for tinnitus with respect to each ear.  
His representative has proffered two specific bases for this 
contention, one based on the premise that the applicable 
rating criteria are ambiguous as to whether separate ratings 
are provided, and that since any ambiguity should be 
interpreted in favor of the veteran, separate ratings are 
warranted.  The second basis is predicated on comparison with 
a diagnostic code that relates to compensation for auricle 
loss or deformity, namely 38 C.F.R. § 4.87, Diagnostic Code 
6207 (2001).  As will be shown more fully below, the Board 
finds that a preponderance of the evidence is against the 
claim based on the above-noted assertions or on any other 
basis.  The Board would further point out that neither the 
veteran nor his representative have expressed the position 
that further development or notice is necessary under the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A 
(West Supp. 2002) (VCAA), noncompliance with the VCAA was not 
indicated by the Court as a basis for vacating the Board's 
earlier decision as to this issue, the critical issue before 
the Board is one that does not require further factual 
development, and there is no indication that further 
development is needed or warranted.  Consequently, the Board 
finds that both the notice and development requirements of 
the VCAA have been satisfied with respect to the subject 
claim and that further notice as to the production of 
additional evidence is unnecessary.  Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).

As was noted by the Board in its previous decision in July 
2000, the regional office (RO) granted service connection for 
tinnitus by a June 1998 rating decision which assigned a 10 
percent disability rating pursuant to Diagnostic Code 6260.  
This is the maximum evaluation for tinnitus under either the 
former or current Diagnostic Code 6260.  38 C.F.R. §§ 4.87, 
4.87a, Diagnostic Code 6260 (in effect both before and after 
June 10, 1999).  Prior to June 10, 1999, Diagnostic Code 6260 
provided a 10 percent evaluation for tinnitus which is 
persistent as a symptom of head injury, concussion or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260.  
The amended Diagnostic Code 6260 eliminates the former 
qualification on the cause of compensable tinnitus and 
requires only that service-connected tinnitus be recurrent 
for the maximum 10 percent rating.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).

As was also previously noted by the Board, a Note to the 
current provision states that an evaluation in excess of 10 
percent may be available if tinnitus is associated with other 
disabilities.  However, it is not contended and the evidence 
does not demonstrate that the veteran has associated chronic 
suppurative otitis media, mastoiditis, or cholesteatoma 
(Diagnostic Code 6200), labyrinthitis (former Diagnostic Code 
6204), Meniere's Syndrome (Diagnostic Code 6205) or cerebral 
arteriosclerosis (Diagnostic Code 8046).

Instead, the evidence of record in this case simply reflects 
the existence of bilateral tinnitus for which the veteran 
asserts entitlement to separate 10 percent ratings for 
tinnitus under Diagnostic Code 6260.  

The veteran's first contention is that the applicable rating 
criteria are ambiguous as to whether separate ratings are 
provided, and that since any ambiguity should be interpreted 
in favor of the veteran, separate ratings or warranted.  In 
this regard, the Board's review of either the current or 
previous versions of Diagnostic Code 6260 does not disclose 
any ambiguity.  The provision simply refers to the disorder 
of tinnitus and assigns a 10 percent evaluation, and the 
Board finds this to be consistent with an intent to provide 
an overall rating for this disorder, whether involving one or 
both ears.  

Moreover, the Board notes that prior to a March 1976 
amendment of the Schedule for Rating Disabilities to provide 
for a specific 10 percent evaluation for tinnitus, the 
Schedule provided for a noncompensable rating for tinnitus 
with a note to refer to Diagnostic Codes 8045 (brain disease 
due to trauma) and 8046 (cerebral arteriosclerosis), and that 
both of these diagnostic codes in turn provided that purely 
subjective complaints such as tinnitus that was recognized as 
symptomatic of either brain trauma or cerebral 
arteriosclerosis would be rated 10 percent and no more.  
38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8046 (in 
effective prior to March 10, 1976).  Thereafter, while there 
were no relevant comments provided when a separate 10 percent 
rating was proposed in January 1976 and at the time of the 
finalization of that amendment in March 1976, the Board finds 
that it is reasonable to infer that the regulators intended 
to have the maximum rating for the disorder of tinnitus 
remain at 10 percent, whether affecting one or both ears.  
See 41 Fed. Reg. 4023 (Jan. 28, 1976) and 41 Fed. Reg. 11298 
(March 18, 1976).

The Board also does not agree with the additional contention 
that the assignment of a single rating for tinnitus is 
inconsistent or in contradiction with Diagnostic Code 6207, 
which provides higher evaluations based on the loss of both 
auricles.  First, this diagnostic code seeks to compensate 
the veteran for the loss or deformity of the external 
structure of the ear and not a disease entity of the ear.  
Consequently, the Board finds it reasonable that the 
regulation was fashioned to account for a higher evaluation 
for the loss of both external structures.  Consistent with 
this analysis, the Board further notes that chronic external 
auditory canal ear infection is rated as a single disease 
entity under Diagnostic Code 6210 for chronic otitis externa, 
without any provision for higher ratings with involvement of 
both ears, and this is also the case for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (Diagnostic Code 
6200), labyrinthitis (former Diagnostic Code 6204), Meniere's 
Syndrome (Diagnostic Code 6205), malignant neoplasm of the 
ear (other than skin only) (Diagnostic Code 6208) and 
cerebral arteriosclerosis (Diagnostic Code 8046).  
Accordingly, the Board finds that this contention also has no 
merit.

As for the issue of entitlement to a higher rating on an 
extraschedular basis, the Board cannot conclude that the 
disability picture as to the veteran's tinnitus is so unusual 
or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b) (2001).  While the record does reflect continual 
complaints from the veteran with respect to tinnitus, there 
has been no recent or frequent hospitalization for this 
disability.  In addition, although the veteran has indicated 
that he has constant ringing in his ears, the 10 percent 
rating currently assigned accounts for what is considered the 
average impairment of earning capacity for veterans with this 
type of disability.  In summary, the Board finds that the 
record does not indicate an exceptional or unusual disability 
picture so as to warrant an extraschedular rating, and that 
the regular schedular criteria are shown to provide adequate 
compensation.  Consequently, a higher rating on an 
extraschedular basis for this disability is also not 
warranted.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for his service-connected tinnitus, and 
as the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt does not apply.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

